Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II, Species B and claims 8, 9, 11, 13 and 21-36 in the reply filed on September 8, 2022 is acknowledged.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claim 23 lacks antecedent basis for “the plurality of substrates” in line 2, and “the plurality of fin structures” of lines 2-3.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9, 21 23 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (7,500,564). Disclosed is a method comprising placing a substrate (302) within a storage device (300), wherein the substrate is placed within a slot between two adjacent fin structures (321) of a plurality of fin structures wherein the plurality of fin structures are disposed on a side surface of a panel of the storage device and binding the substrate (302) via the binding unit (320) to one of the two adjacent fin structures.
As to claim 9, the binding by the binding unit (320) may be reversed. 
As to claim 21, a peripheral edge portion of the substrate is supported by the fin structures. 
As to claim 23, a slot is defined between adjacent fin structures. 

Claims 8-9, 21 23 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (9,881,820). Disclosed is a method comprising placing a substrate () within a storage device (108), wherein the substrate is placed within a slot between two adjacent fin structures (1130) of a plurality of fin structures wherein the plurality of fin structures are disposed on a side surface of a panel of the storage device and binding the substrate (via 1131) to one of the two adjacent fin structures.
As to claim 9, the binding by the binding unit (1131) may be reversed. 
As to claim 21, a peripheral edge portion of the substrate is supported by the fin structures. 
As to claim 23, a slot is defined between adjacent fin structures. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 
Claims 8-9, 11, 13, 21-23 and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Maraschin et al. (9,881,826) in view of Oremus (9,558,984). Claims 8-9, 11, 13, 21-24 and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (9,881,820) in view of Oremus (9,558,984). Maraschin et al. and Wong et al. each disclose a method comprising placing a substrate (118; 104) within a storage device (100; 108; respectively), wherein the substrate is placed within a slot between two adjacent fin structures (108; 1130) of a plurality of fin structures wherein the plurality of fin structures are disposed on a side surface of a panel of the storage device. Neither discloses a binding device disposed at the fin structures wherein the binding device is configured to bind the substrate to the fin structures. However, Oremus discloses a binding device (5 and 13) disposed at a substrate fin structure (3) wherein the binding device is a vacuum system configured to bind the substrate to the fin structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the of either one of Maraschin et al. and Wong et al. with a binding device in the manner of Oremus as claimed, as such a modification would predictably secure the substrate to its fin structure.
As to claims 9 and 28, the binding by the binding device (5 and 13) of Oremus may be reversed. 
As to claim 13, Oremus discloses activating a gas extraction system to provide a vacuum to bind a substrate to one of two adjacent fin structures. 
As to claim 21, a peripheral edge portion of the substrate is supported by the fin structures. 
As to claim 22, Oremus discloses a gas pipe (13).
As to claim 23, a slot is defined between adjacent fin structures. 
As to claim 24, Wong et al. disclose a padding layer (1131). To employ the padding layer and vacuum system is not precluded in a combination thereof.
As to claim 27, each discloses placing a substrate on the fin structures. 
As to claim 29, each discloses multiple substrates and slots.
As to claims 31-36, Maraschin et al. and Oremus each disclose a gas extraction system rendering a vacuum binding system. 

Claim 25 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Dependent claim 26 would also then be allowable. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                               	
Bryon P. Gehman
Primary Examiner
Art Unit 3736

BPG